Bill to enforce equitable right of redemption.
Complainant executed to the appellee West a mortgage on certain real estate in Jefferson County to secure an indebtedness of $3000 and interest to accrue thereon. The mortgage was executed on June 1, 1937, and the indebtedness secured by it matured on June 1, 1938.
The mortgagor defaulted in the payment of the secured indebtedness, and the mortgagee, acting under the power contained in the mortgage, sold said property at public outcry to the highest bidder for cash, in front of the court house door of Jefferson County, Alabama, during the legal hours of sale on October 20, 1938. At this sale the mortgagee became the purchaser, at and for the sum of $3,000.
The only issue in the case, here argued, relates to the regularity of the foreclosure proceedings.
Under the evidence, set out in the record, we are unable to affirm error on the part of the court in holding that the complainant was not entitled to relief, and in dismissing his bill. The decree must, therefore, be affirmed.
Affirmed.
GARDNER, THOMAS, and BROWN, JJ., concur.